Citation Nr: 0631329	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 7, 2001 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The case was brought before the Board in March 2006, at which 
time the claim was remanded to afford the veteran with full 
Veterans Claims Assistance Act (VCAA) compliance. The case is 
once again before the Board for appellate consideration of 
the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately this case must again be remanded. The RO did 
not comply with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 
(1998). When the Board last remanded the claim for 
entitlement to an earlier effective date for the veteran's 
service connected schizoaffective disorder, it was for the 
purpose of affording the veteran with a fully compliant VCAA 
letter, sufficient time to respond, and then a readjudication 
of the claim on its merits. 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements appear to have been satisfied by a 
letter sent to the veteran in April 2006. The letter, 
however, does not satisfy all legal requirements because it 
was not followed by a readjudication. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Mayfield, the Court 
stated that the remedy for insufficient VCAA notice is a 
remand for complying notice and "proper subsequent VA 
process."  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The AMC did not readjudicate the claim at issue 
because no response was received from the veteran following 
the April 2006 letter.  Although he did not respond, he still 
has the right to full readjudication of his claim on its 
merits following VCAA notice per the caselaw discussed above. 
Accordingly, the RO should reconsider the claim on its merits 
and issue a supplemental statement of the case (SSOC) before 
returning the claim to the Board.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim. If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his attorney, 
and they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



